Title: From John Adams to John Marshall, 19 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 19 1800

Inclosed are letters proper to be deposited in your office & submitted to your consideration 1. from Mr Jonathan R Wilmer solliciting the office of Marshall of Maryland 2 A letter from Judge Chace 3d. A letter from Mr Luther Martin recommending Thomas Chase Esqr. 4. A letter from Richard Raynall Keene, with a number of papers inclosed, which I pray you to inclose to him after you have read them. 5th. from Elias Backman Consul in Sweden with an account inclosed. 6. A letter from Mr Mayor late Consul in St Domingo. 7. A letter from David Brown soliciting a pardon of a fine & costs
I am Sir with great regard yours.
